Name: Commission Regulation (EEC) No 525/82 of 5 March 1982 amending Regulation (EEC) No 1251/81 and derogating from Regulation (EEC) No 3172/80 in respect of exports of olive oil to Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 3 . 82 Official Journal of the European Communities No L 63/9 COMMISSION REGULATION (EEC) No 525/82 of 5 March 1982 amending Regulation (EEC) No 1251/81 and derogating from Regulation (EEC) No 3172/80 in respect of exports of olive oil to Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Regulation for the export of olive-residue oil to Poland ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Articles 11 (8) and 20 (3) thereof, Article 1 Article 1 of Regulation (EEC) No 1251 /81 is hereby replaced by the following : Whereas the European Council agreed in April and October 1981 to facilitate the purchase by Poland of certain quantities of agricultural products from the Community, including a quantity of olive oil ; 'Article 1 By way of derogation from Article 6 (3) of Regula ­ tion (EEC) No 2041 /75, export licences for products falling within subheading 1 5.07 A II b) of the Common Customs Tariff issued under the conditions set out in Article 2 shall be valid from the actual day of issue until the end of August 1982.' Whereas Commission Regulation (EEC) No 2041 /75 (3), as last amended by Regulation (EEC) No 1551 /80 (4), specifies that export licences with advance fixing of the refund shall be valid from the day of issue until the end of the second month following ; whereas, in order to facilitate the export to Poland during the next few months of a certain quantity of olive-residue oil, a derogation should be made from Regulation (EEC) No 2041 /75 so as to extend the period of validity of licences for exports to Poland ; whereas Commission Regulation (EEC) No 1251 /81 (*) should be amended accordingly ; Article 2 By way of derogation from Article 1 5 (3) of Regulation (EEC) No 3172/80, exports to Poland of olive oil falling within subheading 15.07 A II b), which has been put up in immediate containers of a net content of more than five litres or supplied in bulk, shall not require a certificate of the kind referred to in the said Article 15 (3). Whereas, for the sake of administrative efficiency, and in view of the special level of the refund for exports to Poland which takes account of consumption aid, a derogation should be made from Commission Regula ­ tion (EEC) No 3172/80 (*), as last amended by Regula ­ tion (EEC) No 524/82 Q, so as to preclude the issue of the certificates referred to in Article 15 of the said Article 3(') OJ No 172, 30. 9 . 1966, p . 3025/66. 0 OJ No L 360, 31 . 12. 1980, p. 16. (3) OJ No L 213, 11 . 8 . 1975, p . 1 . b) OJ No L 153, 21 . 6. 1980, p . 21 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. o OJ No L 126, 12. 5. 1981 , p. 6 . ( «) OJ No L 331 , 9 . 12. 1980, p. 27. fl See page 7 of this Official Journal . No L 63/ 10 Official Journal of the European Communities 6. 3 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 March 1982. For the Commission Poul DALSAGER Member of the Commission